           Case 2:20-cv-00328-DCN Document 6-2 Filed 08/12/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF IDAHO

NUVASIVE, INC. &
NEXUS SURGICAL INNOVATIONS, INC.
                                   Civil Action No. 2:20-cv-00328-DCN
               Plaintiffs,

     ​v.

MATT ROBINS

               Defendant.



             DECLARATION OF DEREK MULGREW

       Under penalty of perjury and pursuant to 28 United States
 Code Section 1746, Declarant, Derek Mulgrew, states that:
       1. My name is Derek Mulgrew I am above the age of 18
 years and am fully competent to give the testimony contained in
 this declaration, all of which comes from my personal
 knowledge.
       2. I am the sole shareholder and president of neXus
 Surgical Innovations, Inc. (“neXus”). NeXus is an exclusive
 distributor of NuVasive, Inc.’s products.
       3. I carefully read the Complaint filed by neXus and
 NuVasive against Mr. Robins, and verify the factual allegations
 contained in paragraphs 1-6, 9-29, 32, 34-35, 37, 39-41, and 45.
       4. Mr. Robins earned more than $100,000 on a prorated
 basis in calendar year 2020. He was on path to make, and would
 have made, in excess of $100,000 in W-2 wages had he not left
 to work for Alphatec Spine, Inc. (“Alphatec”).
       5. Dr. Daniel J. Blizzard is the surgeon referenced in
paragraph 23 of the Complaint.
       6. In my opinion, neXus and NuVasive have little chance of
regaining Dr. Blizzard’s business unless Mr. Robins – whom I
handpicked to work with Dr. Blizzard – is prohibited from
working with him for one year. Indeed, I spent considerable
time and effort developing neXus’ and NuVasive’s relationship
with Dr. Blizzard before handpicking Mr. Robins to relocate to
Coeur d’Alene to service his business. By not honoring his
restrictive covenants, Robins effectively converted that goodwill
       Case 2:20-cv-00328-DCN Document 6-2 Filed 08/12/20 Page 2 of 3

– which belongs to neXus and NuVasive – to his new employer.
      7. The chances of neXus and NuVasive losing the business
of other surgeons within Mr. Robins former sales territory
increase if he fails (and is not required) to comply with his non-
competition and/or non-solicitation obligations. To that end, my
understanding is that Mr. Robins recently supported a surgery in
which one of neXus’ surgeon customers within Mr. Robins’
former sales territory utilized Alphatec’s products.
      8. Non-compete/non-solicit agreements that prohibit sales
representatives from working within their former sales territories
and calling on their former customers for one to two years is the
standard in the spine industry.
      9. In my professional opinion, one (1) year – in typical
scenarios in which the former sales person does not violate his or
her duty of loyalty or restrictive covenants – is a reasonable
temporal restriction for sales representatives in the spinal
hardware industry. I state this because, among other reasons,
that period of time gives the new sales representative whom the
former employer places in the territory a sufficient period of
time, if not interrupted, to build relationships with the customers
in the territory. Similarly, it protects against the former sales
representative converting the goodwill he or she developed with
the customer (and which belongs to the former employer) to his
or her new employer. Additionally, it is typically a sufficient
time to render the pricing and other confidential information
possessed by the former sales representative obsolete.
      10. My understanding is that Alphatec requires its sales
representatives to agree to one-year non-compete/non-solicit
agreements.
      11. Unlike NuVasive, Alphatec does not have a solution for
all types of spinal disease. Accordingly, it would be difficult for a
spine surgeon to exclusively utilize Alphatec’s products.
 Because of this (and for other reasons), I cannot envision how
an Alphatec sales representative could do his or her job without
soliciting his or her surgeon customers.
      12. Mr. Robins is not the only neXus sales representative
Alphatec is targeting. It recently hired the neXus sales
representative in Bozeman, Montana. Like Mr. Robins, that
sales representative indicated he will not comply with his
restrictive covenants.
      13. Further, my understanding is that Alphatec’s General
Counsel and Chief Human Resources Officer is recruiting other
neXus sales representatives by telling them that some or all of
             Case 2:20-cv-00328-DCN Document 6-2 Filed 08/12/20 Page 3 of 3

their restrictive covenants are not enforceable. Indeed, Mr.
Robins told me that this person made such a statement to him.
      14. Alphatec’s former Chief Executive Officer, Terry Rich
(whom I knew from his past tenure at NuVasive), tried to hire me
a few years ago. When I explained to him that I was not
interested in severing ties with NuVasive, he encouraged me to
simply form a new business entity in my wife’s name and
operate that entity separate from neXus. Of course, I refused this
unethical proposal.
      Further, this Declarant sayeth not.
      I declare under penalty of perjury that the testimony in this
 Declaration is true and correct.

Date:
_____________    ​             ​       ​       ​_______________________
__________________                 ​       ​     ​   ​   ​   ​   ​Derek
Mulgrew


813619.1/020200564
